Exhibit 10 ILLINOIS TOOL WORKS INC. EXECUTIVE CONTRIBUTORY RETIREMENT INCOME PLAN Illinois Tool Works Inc. hereby amends and restates, effective as of January1, 2010, the Illinois Tool Works Inc. Executive Contributory Retirement Income Plan, originally established April1, 1993 and previously amended and restated effective as of January 1, 2008.The Company intends for the Plan to comply with Section 409A of the Internal Revenue Code of 1986, as amended, and the applicable regulations (“Section 409A”); and to satisfy the applicable grandfather rules so that each Participant’s Pre-1/1/2005 Sub-Account will not be subject to Section 409A. ARTICLE I. DEFINITIONS 1.1“Account” means the account(s) maintained on the books of the Company for each Participant or Beneficiary pursuant to Article II.Except as otherwise indicated, any reference in the Plan to a Participant’s or Beneficiary’s Account shall be deemed to refer to the aggregate of his/her Pre-1/1/2005 and Post-1/1/2005
